Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 13 are amended and presented for consideration.
Applicant’s arguments, filed 03/18/2021, and in light of Applicant’s amendment have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious after displaying the first image effect-applied first input image on the display, apply a second image effect to at least a part of the first input image based on a second object area for the first input image, the second object area being obtained using disparity information between the first input image and a second input image obtained from the second camera, and display the second image effect-applied first input image on the display, in combination with all the limitations recited on claim 1.

Regarding claims 2-12, are allowable because they are dependent on claim 1.

Regarding claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious after displaying the first image effect-applied first input image on the display, applying a second image effect to at least a part of the first input image based on a second object area for the first input image, the second object area being obtained using disparity information between the first input image and a second input image that is obtained from a second camera arranged spaced apart from the first camera on the first surface, and displaying the second image effect- applied first input image, in combination with all the limitations recited on claim 13.

Regarding claims 14-15, are allowable because they are dependent on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697